  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,       )
et al., on behalf of          )
themselves, their             )
patients, physicians,         )
clinic administrators,        )
and staff,                    )
                              )
     Plaintiffs,              )
                              )     CIVIL ACTION NO.
     v.                       )      2:19cv365-MHT
                              )           (WO)
STEVEN MARSHALL, in his       )
official capacity as          )
Alabama Attorney General,     )
and JAMES H. WALBURN,         )
M.D., in his official         )
capacity as Chairman of       )
the Medical Licensure         )
Commission of Alabama,        )
                              )
     Defendants.              )

                            ORDER

    Upon agreement of the parties, it is ORDERED that:

    (1) The joint motion to dismiss (doc. no. 48) is

granted.

    (2) Defendant James H. Walburn, M.D., is dismissed

without prejudice from this action, and is terminated

as a party.
      (3) Defendant Walburn and his employees, agents,

and successors in office shall be bound by the terms of

any    injunctive     (including         but   not    limited    to     a

temporary restraining order or preliminary injunction),

declaratory, and/or other relief against the Alabama

Attorney General and/or any of the other defendants by

any court in this action so long as such relief remains

in effect as to any party.              However, defendant Walburn

and his employees, agents, and successors shall not be

liable   for    any   award   of    attorneys’       fees,   costs,    or

other monetary damages that might be included as part

of such relief.        Nor shall defendant Walburn and his

employees,      agents,   and      successors    be    bound    by    any

relief   that    subsequently       is    reversed,     vacated,      set

aside, or otherwise limited as to the Alabama Attorney

General and/or any other defendant(s).

      DONE, this the 20th day of June, 2019.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE


                                    2
